                     UNITED STATES DISTRICT
                    COURT WESTERN DISTRICT
                    OF LOUISIANA LAFAYETTE
                            DIVISION


TOYLAWUD TON TON                          CASE NO. 6:18-CV-00880 SEC P
GALTOGBAH #A079-592-434

VERSUS                                    JUDGE JUNEAU

JEFFERSON B SESSIONS III ET              MAGISTRATE JUDGE WHITEHURST
AL
                             JUDGMENT
    For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that this petition for

writ of habeas corpus is DENIED AND DISMISSED WITHOUT

PREJUDICE.

   THUS DONE AND SIGNED in Lafayette, Louisiana, on this 7th day of

August, 2019.




                                    MICHAEL J. JUNEAU
                                    UNITED STATES DISTRICT JUDGE
